          Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                 )
c/o UNITED STATES DEPARTMENT                             )        CIV. NO. 18-750 (RBW)
OF JUSTICE, 1400 NEW YORK AVENUE ,                       )
N.W., 10TH FLOOR, WASHINGTON,                            )
D.C. 20005,                                              )
                  Plaintiff,                             )
                                                         )
                v.                                       )
                                                         )
THREE SUMS TOTALING $241,386.58                          )
IN SEIZED UNITED STATES CURRENCY,                        )
                                                         )
                         Defendants in rem.              )


         GOVERNMENT’S OPPOSITION TO CLAIMANT AJC TRADING FZC’S
                          MOTION TO DISMISS

         The Plaintiff, United States of America, opposes the Claimant’s Motion to Dismiss for

Failure to State a Claim filed as Docket No. 12 on September 17, 2019. The plain language of

the Verified Complaint (Dkt. 1) makes obvious that the Plaintiff’s three claims for forfeiture

have each met the burden required to survive such a motion and Claimant’s Motion should be

denied accordingly.

    I.      Plaintiff’s Burden to Survive a Motion to Dismiss

         “Supplemental Rule G for Admiralty or Maritime Claims and Asset Forfeiture Actions

governs a forfeiture action in rem arising from a federal statute. To the extent that this rule does not

address an issue, Supplemental Rules C and E and the Federal Rules of Civil Procedure also apply.”

Fed. R. Civ. P. Supp. G(1). Supplemental Rule G(8)(b) specifically addresses motions to dismiss and

states that, “[t]he sufficiency of the complaint is governed by Rule G(2),” which requires that an

in rem forfeiture complaint,


                                                    1
          Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 2 of 9



                (a) be verified;
                (b) state the grounds for subject-matter jurisdiction, in rem
                jurisdiction over the defendant property, and venue;
                (c) describe the property with reasonable particularity;
                (d) if the property is tangible, state its location when any seizure
                occurred and—if different—its location when the action is filed;
                (e) identify the statute under which the forfeiture action is brought;
                and
                (f) state sufficiently detailed facts to support a reasonable belief
                that the government will be able to meet its burden of proof at trial.

Fed. R. Civ. P. Supp. G(2).

         Courts have consistently found that the Government does not have to prove its case just

to get in the courthouse door; it need only show that the facts set forth in the complaint are

sufficient to create a reasonable belief that the Government will be able to meet its burden of

proof at trial. United States v. $74,500 in U.S. Currency, 2011 WL 2712604, *2 (D. Md. July 11,

2011). See also Rule G(8)(b)(ii) (“the complaint may not be dismissed on the ground that the

Government did not have adequate evidence at the time the complaint was filed to establish the

forfeitability of the property). The “Court’s function on a motion to dismiss is not to weigh the

evidence that might be presented at trial but merely to determine whether the complaint itself is

legally sufficient.” Bigsby v. Barclays Capital Real Estate, 170 F. Supp. 3d 568, 582 (S.D.N.Y.

2016).

         In fact, for the purposes of deciding the current motion, the Court must, “take all of the

factual allegations in the complaint as true” (Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)), “even

if doubtful in fact.” Bell Atlantic v. Twombly, 550 544, 555 (2007). The Court must further

construe all inferences, “in the light most favorable to plaintiff” (N.M. State Inv. Council v. Ernst

& Young, 641 F.3d 1089, 1094 (9th Cir. 2011)), and look to the totality of the circumstances,

including the circumstantial evidence alleged in the complaint. See, e.g., City of Moundridge v.

ExxonMobil, 250 F.R.D. 1, 4 (D.D.C. 2008). However, “there is no requirement that all facts and

                                                   2
           Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 3 of 9



evidence at the government’s disposal be pled in the complaint.” United States v. $79,321 in U.S.

Currency, 522 F. Supp. 2d 64, 17 (D.D.C. 2007)(emphasis in original).

   II.       Violations of IEEPA and its Associated Regulations and Orders

          As alleged in paragraph 11 of the Verified Complaint, it is “unlawful for a person to

violate, attempt to violate, conspire to violate, or cause a violation of any license, order,

regulation, or prohibition” issued under the International Emergency Economic Powers Act,

codified at 50 U.S.C. §§ 1701-1706 (hereafter, “IEEPA”). 50 U.S.C. § 1705. Executive Order

13224 and the Global Terrorism Sanctions Regulations, 31 C.F.R. Part 594 (hereafter, the

“GTSR”) are such orders and regulations issued pursuant to IEEPA and subject to its penalties.

Most relevant to the pending motion before this Court, the GTSR prohibits “[t]he making of any

contribution or provision of funds, goods, or services by, to, or for the benefit of any person

whose property and interests in property are blocked.” 31 C.F.R. Part 594.204(a). The GTSR

defines property interest as, “interest of any nature whatsoever, direct or indirect.” 31 C.F.R. Part

594.306.

   III.      The Plaintiff’s Specific Claims

          The Plaintiff has filed suit for forfeiture of assets pursuant to violations of, among other

laws, the IEEPA. Dkt. 1, para. 1. More specifically the Plaintiff cites violations of Executive

Order 13224 and the GTSR - the IEEPA authorities under which Kassim Tajideen and Ovlas

Trading SA were designated by the U.S. Treasury Department as blocked persons, or more

specifically, Specially Designated Global Terrorists (hereafter, “SDGTs”) in 2010 and 2011. Id.,

para. 10-15. As blocked persons, licenses were required from the U.S. Treasury Department in

order to lawfully provide any “funds, goods, or services by, to, or for the benefit of,” Kassim

Tajideen or Ovlas Trading SA regardless of whose name is publicly associated with a

transaction. 31 C.F.R. Part 594.204(a).
                                                    3
           Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 4 of 9



          The Verified Complaint alleges that Claimant AJC Trading FZC is actually, “owned by,

controlled by, or operated for the benefit of, Kassim Tajideen and Ovlas Trading SA.” Id., para.

21. Furthermore, the Claimant, “shares resources, finances, personnel, and other interests with

Ovlas Trading SA,” and other entities operated by Ali Jaber for the benefit of Kassim Tajideen. 1

Id., para. 21-23.

          Plaintiff alleges that the res was wire transferred into U.S. banks as part of unlicensed

transactions involving the Claimant, and hence for the direct or indirect benefit of Kassim

Tajideen due to his ownership of AJC Trading FZC, as well as for the direct or indirect benefit of

Ovlas Trading SA due to its status as AJC Trading FZC’s corporate parent. Id., para. 29-41.

    IV.       Argument

          At a civil forfeiture trial, the Plaintiff must only prove that the res is forfeitable by

preponderance of the evidence. 18 U.S.C. § 983(c)(1). Therefore it need only prove by

preponderance that Claimant AJC Trading FZC conducts business, at least in part, for the direct

or indirect benefit of SDGTs Kassim Tajideen or Ovlas Trading SA. 31 C.F.R. Part 594.204(a).

To survive the current motion, the Court must only find that the allegations in the Verified

Complaint, which are to be considered true, lead to a reasonable belief that the Plaintiff can

prevail at trial. Fed. R. Civ. P. Supp. G(2)(f). Although Kassim Tajideen is in government

custody and would be available for testimony at trial, the Court must not consider how or the

ease to which the Plaintiff will produce its evidence – only the capacity of the allegations to

prove forfeitability. Twombly at 563, n.8. Summary Judgment at the close of discovery is the

proper phase of the litigation for the Claimant and the Court to consider the strength of the




1
 This allegation directly contradicts Claimant’s central assertion that, “the Government has not alleged any facts
supporting its allegation that AJC is in fact owned by blocked persons.” Dkt. 12-1, pg. 8.
                                                          4
           Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 5 of 9



Plaintiff’s case. Doe v. Rumsfeld, 800 F. Supp. 2d 94, 114 (D.D.C. 2011) (“At this stage of the

litigation, the court does not evaluate the probability of [plaintiff’s] success.”).

        With such a low bar and an obvious bright line test, the Plaintiff concedes that it has not

put forth a complex theory or extraordinarily detailed set of facts in the Verified Complaint. But

the simplicity and straightforward nature of the Plaintiff’s allegations should not be confused

with insufficiency. A plain reading of paragraphs 21 through 23 of the Verified Complaint make

clear that the Plaintiff intends to demonstrate at trial that Claimant AJC Trading FZC is part of a

portfolio of entities owned at least in part by SDGT Kassim Tajideen, and operated jointly with

SDGT Ovlas Trading SA and other Tajideen entities. The alleged sharing of resources, finances,

and personnel is more than enough to prove a beneficial, “interest of any nature whatsoever,

direct or indirect” to SDGTs Kassim Tajideen and Ovlas Trading SA. 2 31 C.F.R. Part 594.306.

        The Plaintiff has also alleged that no licenses from the U.S. Treasury Department were

obtained by any U.S. persons that were involved in the wire transactions that generated the res,

thereby making the transactions themselves prima facie violations of IEEPA and the GTSR.

Consequently the Plaintiff has alleged ample reasonable belief in the Verified Complaint that the

res is forfeitable as violative of IEEPA, 50 U.S.C. §1705, and the anti-money laundering statutes,

18 U.S.C. § 1956. The Motion to Dismiss for Failure to State a Claim should be denied

accordingly.




2
 Throughout the Motion to Dismiss, Claimant incorrectly points to a “50% ownership rule” as an exclusive test for
an IEEPA violation. In fact, the “rule” is a guidance tool for assisting the public to identify designated entities
“regardless of whether the entity itself is listed in the Annex to Executive Order 13224, as amended, or designated
pursuant to § 594.201(a),” – in other words designated entities that are not publicly listed on the U.S. Treasury
website or in the Federal Register. 31 C.F.R. Part 594.412. The “rule” does not supersede or replace 31 C.F.R. Part
594’s prohibition on providing “direct or indirect” benefit to blocked persons.
                                                         5
          Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 6 of 9



   V.       Plaintiff Denies Claimant’s Other Arguments and Assertions

        In addition to opposing Claimant’s main argument that the Verified Complaint fails to

state a claim, the Plaintiff opposes other assertions and statements made in the Claimant’s

motion.

        First, Claimant argues that the res “could not have involved or been conducted for the

benefit of any sanctioned parties, otherwise the sums at issue would have been blocked (i.e.,

frozen) as soon as they came within U.S. jurisdiction, and any further dealings in such blocked

property would have been prohibited.” Dkt. 12-1, pg. 2. While it is not true that a blocking of a

transaction by a U.S. financial institution is the legal litmus test for IEEPA violations as the

Claimant implies, the Verified Complaint in fact alleges in plain language that the sums at issue

were indeed blocked upon receipt of a U.S. financial institution. Dkt. 1, para. 28, 31, 35, and 39.

        The Claimant also avers that the Verified Complaint contains, “a forfeiture claim with a

mens rea requirement,” and that “the Government must allege that any violation of IEEPA was

both knowing and willful.” Dkt. 12-1, pg. 10. In fact, the IEEPA statute provides for criminal

penalties requiring willfulness by the violator, as well as civil penalties without such a

requirement. 50 U.S.C. § 1705. The Verified Complaint alleges both. Dkt. 1, para. 1, 46, 51 and

56. But to be clear, the government need not prove a crime by an asset’s owner or anyone at all

to prove civil forfeiture. One Lot Emerald Cut Stones v. United States, 409 U.S. 232, 234–35

(1972) (acquittal on criminal charge does not bar later civil forfeiture); United States v. Cherry,

330 F.3d 658, 668 n.16 (4th Cir. 2003) (“civil forfeiture proceedings are brought against property,

not against the property owner; the owner’s culpability is irrelevant in deciding whether property

should be forfeited”); Von Hofe v. United States, 492 F.3d 175, 190 (2d Cir. 2007) (“criminal

conviction of a claimant either in state or federal court is neither a necessary nor sufficient

precondition to an in rem forfeiture”); United States v. Real Prop...Parcel 03179-005R, 287 F.
                                                  6
          Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 7 of 9



Supp. 2d 45, 62 (D.D.C. 2003) (money laundering conviction not a prerequisite for civil

forfeiture finding”). Hence the Claimant’s attacks on the Plaintiff’s money laundering and

money laundering conspiracy claims improperly conflate the requirements to prove a criminal

case with the requirements of a civil forfeiture.

         In addition, the claimant misadvises the court as to what funds can be considered

proceeds in the IEEPA forfeiture context, implying that no laws were broken if no profits were

made. Dkt. 12-1, para. 12. (“Funds become proceeds when they are derived from an already

completed offense, or a completed phase of an ongoing offense.”) As alleged throughout the

Verified Complaint, pursuant to 18 U.S.C. § 981(a)(2)(A), “proceeds” refers to “property of any

kind obtained directly or indirectly, as a result of the commission of the offense giving rise to

forfeiture, and any property traceable thereto, and is not limited to the net gain or profit realized

from this offense.”

         Similarly, the Claimant argues for dismissal of the Verified Complaint because, “each

defendant property transaction cannot simultaneously be both the alleged IEEPA violation and

the alleged money laundering violation.” Dkt. 12-1, para. 13. However this Court completely

disagreed just last year after careful analysis in the criminal case of United States v. Kassim

Tajideen, 319 F.Supp.3d 445, 467-69 (D.D.C. 2018).

   VI.      Conclusion

         For the foregoing reasons, the Court should deny the Claimant’s Motion to Dismiss and

order the Claimant to immediately answer the Verified Complaint.




                                                    7
        Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 8 of 9



Dated: October 1, 2019             Respectfully submitted,

                                   DEBORAH L. CONNOR
                                   Chief
                                   Money Laundering and Asset Recovery Section

                             By:       /s/                       .
                                   Joseph Palazzo, MA No. 669666
                                   Trial Attorney
                                   Criminal Division, US Department of Justice
                                   1400 New York Avenue, N.W., 10th Floor
                                   Washington, DC 20005
                                   (202) 514-1263




                                      8
         Case 1:18-cv-00750-RBW Document 13 Filed 10/01/19 Page 9 of 9



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of October, 2019, I caused a copy of the foregoing to be

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing to all counsel of record.


                                        By:          /s/
                                              Joseph Palazzo
                                              Trial Attorney, Criminal Division
                                              US Department of Justice
                                              Washington, DC 2005
                                              (202) 514-1263




                                                 9
